EXHIBIT 10.1 EMPLOYMENT AGREEMENT AGREEMENT made as of the 13th day of September, 2007, by and between Giuseppe Crisafi, an individual residing in London, UK, (hereinafterreferred to as "Executive") and THE AMACORE GROUP, INC., a Delaware corporation with offices in Tampa, Florida (hereinafter called the "Company"). W I T N E S S E T H WHEREAS, the Company desires to retain the services of Executive to render his services to Company on the terms and conditions hereinafter set forth; and WHEREAS, Executive is agreeable to rendering such services to the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Employment Term, Duties and Acceptance (a)Company hereby retains Executive as Company'sChief Financial Officer for a period of three (3) years, commencing on the date hereof (the "Employment Period"), subject to earlier termination as hereinafter provided, to render his services to Company upon the terms and conditions herein contained, in such executive capacity. In such executive capacity, Executive shall report and be responsible to the Company's Chief Executive Officer and the Company’s Board of Directors. (b)Executive hereby accepts the foregoing employment and agrees to render his services to Company on a full-time basis in such a manner as directed by the Company’s Chief Executive Officer as to reflect Executive’s best efforts to the end that the Company's operations are properly managed. In furtherance of Executive performing the duties assigned to him under this Agreement, the Company agrees to provide Executive with a support staff reasonably required by Executive so as to enable him to carry out such duties. 2.Compensation (a)During the first year of the term of this Agreement, Executive shall receive compensation of $360,000 per year.This compensation may, at Executive's election, be accrued, in whole or in part.Executive’s compensation shall be payable in accordance with the general payroll practices of the Company as are from time to time, in effect, less such deductions or amounts as shall be required to be withheld by applicable law or regulation. On each yearly anniversary date of the execution of this Agreement(hereinafter sometimes called the "Anniversary Date," in each yearly instance) the Board of Directors shall review the services provided by Executive to determine the amount that Executive's salary shall be increased for the forthcoming yearly period. Such increase shall be no less than an amount equal to the percentage increase in the Consumer Price Index or such other similar index reflective of the cost of living increase in the Orlando, Florida metropolitan area from the beginning of yearly period to the end of the yearly period with respect to the Consumer Price Index applicable to the said metropolitan area, times Executive's base compensation in effect during the said yearly period. The sum resulting by way of this increase to the Executive's base compensation shall, for the then immediately succeeding period be considered the Executive's base compensation. The Board of Directors shall also determine on an annual (fiscal or calendar year, as the case may be) basis, the amount, if any, of bonus or incentives to be paid to Executive. Provided, however, that Executive shall receive a special bonus ("special bonus") in an amount equal to one (1) percent of the Company's pre-tax profits from the preceding year (as determined by the application of generally accepted accounting principles), up to the first one-million dollars of such profits; plus an additional sum equal to two, and (2) percent of the Company's pre-tax profits for all sums over one-million dollarsThe special bonus shall be paid within thirty (30) days following determination thereof, which determination shall be made as soon as practicable. 1 (b)Executive shall receive a sign-on bonus of Thirty Five Thousand (35,000) shares of the Company’s Class A common stock (the “shares”) which shares shall be issued and vested in the Executive on the 91st day following the execution of this Agreement.In the event the Company files a form of Registration Statement, as that term is generally understood,registering shares of its Class A common stock at any time following the issuance of the shares to Executive but prior to a date being one year thereafter, the Company shall, at Executive’s request, include Executive’s shares in such Registration Statement provided the Executive agrees to sell such shares only in accordance with the then existing Rule 144 selling formula for shares held more than one year but less than two years. (c)Executive shall be entitled to reasonable paid vacation time, sick leave and time to attend professional meetings comparable to that offered the executives in comparable positions. (d)Executive shall be entitled (subject to the terms and conditions of particular plans and programs) to all fringe benefits afforded to other senior executives of the Company, including, but not by way of limitation, bonuses and the right to participate in any pension, stock option, retirement and, unless otherwise covered by a group policy (as opposed to an individual policy owned and paid for by Executive and/or his wife and/or a company of which either of them own 100% of stock), major medical, group health, disability, accident and life insurance, relocation reimbursement, and other employee benefit programs made generally available, from time to time, by the Company.The Company shall reimburse the Executive’s reasonable health insurance until such time Company can provide Executive with appropriate health care coverage based on Executive’s specific health care needs. (e)Company shall pay or reimburse Executive for reasonable expenses incurred in the performance of his services under this Agreement during the Employment Period, upon presentation of expense statements, vouchers or such other supporting documentation as may reasonably be required. 3.Disability (a)Upon the disability, as defined in subparagraph 3(b) hereof, of Executive during the Employment Period, Company may, in its sole discretion, terminate Executive's employment; provided that if the Company elects to so terminate Executive's employment, Executive shall be entitled to receive, accrued but unpaid salary, expense reimbursement and bonuses, the proceeds of any disability insurance policy plus an amount from the Company monthly which, when added to the amount received by the Executive from any disability policy in effect for the Executive at the time of his disability will equal the Executive's salary for a twelve-month period following the date of termination, as if the termination had not occurred. Such termination shall have no effect on the Company's obligation to pay the special bonus referred to hereinbefore. Provided, however, in the event Executive partially perform and discharge the duties previously performed by him for Company, nothing herein shall prevent the Executive from continuing his duties in a part-time capacity, at a level of Compensation to be determined at that time. (b)For purposes of this Agreement the term "disability" shall mean Executive's inability to continue to materially and substantially perform and discharge the duties previously required of him on behalf of the Company for an aggregate period exceeding three (3) consecutive months within any twelve (12) month consecutive period. (c)In the event of a dispute between the parties as to what constitutes a disability, such dispute shall be finally determined by a person mutually agreed upon by Executive and Company. If a mutually acceptable person cannot be selected, such designations shall be made by Executive and Company each choosing a person, which person shall then mutually select a third person (collectively called the "panel"). The panel's determination shall be made by majority vote and such determination shall be deemed binding and conclusive. The parties agree to fully cooperate with whatever procedures and examinations may be required in order to allow the panel to make its determination. 2 4.Termination of Employment (a)(i) In the event Fifty (50) Percent or more of the equity securities of the Company are acquired by any single person or identifiable group, as defined by the applicable rules and regulations under the Security and Exchange Act of 1934, as amended and in the further event that Executive's employment is terminated, by either the Company or the Executive, within twelve (12) months following such event, except if such termination is by reason of "cause" (as that term is defined at paragraph 4(c) hereafter, or (ii) in the event Executive terminates his employment by reason of the uncured breach of this Agreement by Company ("cause"), then, on the termination date, Company shall pay (or issue, as the case may be) to Executive a lump sum amount equal to the aggregate of (i) accrued but unpaid salary, if any; (ii) accrued but unpaid expenses, if any; (iii) accrued but unpaid bonuses, if any; (iv) unissued warrants, if any; and (v) the total compensation which would have been paid to Executive through three full years of compensation from the date of termination. If the Executive intends to terminate his employment with the company for "cause", the "cause" shall be specified in a written notice sent by Executive to the Company, and the Company shall be afforded thirty (30) days or longer, if reasonably required, to cure such breach, if such breach is capable of being cured. (b)In the event Fifty (50) Percent or more of the equity securities of the Company are acquired by any single person or identifiable group, as defined by the applicable rules and regulations under the Security and Exchange Act of 1934, as amended, all unvested securities and benefits attributable to the Executive will immediately vest. (c)In the event of misconduct in office by Executive in the performance of his duties hereunder (which shall hereinafter be referred to as "Termination for Cause"), Company may terminate this Agreement by giving two (2) weeks prior written notice to Executive identifying the cause of termination and specifying the effective date of such termination. If Executive is subjected to Termination for Cause, then such "cause" shall be specified in such notice and Executive shall be afforded thirty (30) days or longer, if reasonably required, to cure such breach, if such breach is capable of being cured.If Executive is unable to cure or if terminated pursuant to the provisions of paragraph “4.(c)”, Company shall pay to Executive the aggregate of (i) accrued but unpaid expenses, if any; and (ii) the net salary compensation which would have been paid to Executive through the date of termination. Furthermore, in that event any warrants to be issued pursuant to this Agreement, and any options granted pursuant to plans then applicable to Executive which have not then vested shall be forfeited as of the termination date. (d)The failure of Executive’s representations herein to be materially accurate shall give the Company the right to terminate Executive’s engagement. (e)In the event Executive resigns or is terminated as an employee of Company, Executive hereby agrees that his position(s) as officer and director of the Company shall automatically end as of the date of his resignation or termination of employment. 5.EXECUTIVE REPRESENTATIONS Executive represents and warrants to the Company that: (a)He has full right, power and authority to enter into this Agreement and perform the services and directions given to him by the Company’s Chief Executive Officer, consistent with Executive’s position of Chief Financial Officer, free of any further obligation to any prior employer. (b)The Executive is not subject to the restrictions of any restrictive covenants entered into between or among the Executive and other prior employer(s). 6.CONFIDENTIALITY (a)Executive agrees to execute Company's standard form of Confidentiality Agreement as prepared by Counsel to Company. (b)Executive's covenants contained herein shall survive the termination or expiration of this Agreement. 3 7.TERMINATION OF AGREEMENT This Agreement shall, in addition to other provisions affecting termination, terminate on the occurrence of any of the following events: (a)Cessation of the Company's business; (b)Dissolution of the Company; or (c)The voluntary agreement of the partieshereto. 8.NOTICES All notices, requests, demands, deliveries and other communications hereunder shall be in writing and shall be deemed to have been duly given if mailed, postage prepaid, registered or certified mail, return receipt requested to the parties at the addresses (or at such other address for a party as shall be specified by like notice) specified on the first page of this Agreement. 9.WAIVER The failure of either party at any time or times to require performances of any provision hereof shall in no manner effect the right at a later time to enforce the same. To be effective, any waiver must be contained in a written instrument signed by the party waiving compliance by the other party of the term or covenant as specified. The waiver by either party of the breach of any term or covenant contained herein, whether by conduct or otherwise, in any one or more instances, shall not be deemed to be, or construed as, a further or continuing waiver of any such breach, or a waiver of the breach of any other term or covenant contained in this Agreement. 10.GOVERNING LAW This Agreement shall be governed by the laws of the Sate of Florida, which shall have exclusive jurisdiction over any claims or disputes arising from the subject matter contained herein without regard to any conflict of laws provision. 11.COMPLETE AGREEMENT This Agreement constitutes the complete and exclusive agreement between the parties hereto which supersedes all proposals, oral and written, and all other communications between the parties relating to the subject matter contained herein. 12.SEVERABILITY If any of the provisions of this Agreement are held to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. 4 13.EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS This Agreement may not be assigned, transferred or otherwise inure to the benefit of any third person, firm or corporation by operation of law or otherwise, without the written consent by the other party hereto, except as herein specifically provided to the contrary. 14.MODIFICATION This Agreement may only be amended, varied or modified by a written document executed by the parties hereto. 15.FURTHER INSTRUMENTS The parties hereto agree to execute and deliver, or cause to be executed and delivered, such further instruments or documents and take such other action as may be required to effectively carry out the transactions contemplated herein. 16.INDEMNIFICATION Except for a claim, demand, suit, action or judgment asserted by Protective against Executive and/or the Company, in addition to any liability insurance to be provided the Executive, the Company will indemnify Executive from any and all claims, demands, suits, actions or judgments which hereafter may by asserted, instituted or recorded by any person, firm or corporation for the duration of this Agreement and for a six (6) year period following the termination of said Agreement as defined in paragraph 4. The foregoing indemnity shall be enforceable only with respect to claims made against Executive with respect to all expenses, losses, charges and attorney's fees sustained or incurred by the Executive in defending any suit, action or other proceeding brought against the Executive, directly or indirectly, arising out of Executive's employment by Company. 17.BOARD APPROVAL This Agreement is subject to and conditioned upon the approval of the Company’s Board of Directors. 5 IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 13th day of September, 2007. THE AMACORE GROUP, INC. By: /s/ Clark A. Marcus Clark A. Marcus Chief Executive Officer By: /s/ Giuseppe Crisafi Giuseppe Crisafi 6
